JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00257-CV

    JAMES T. DREILING AND SILVEROAK LAND COMPANY, L.P., Appellants

                                            V.

                    SECURITY STATE BANK & TRUST, Appellee

      Appeal from the County Court of Kendall County. (Tr. Ct. No. 12-473CCL).

       This case is an appeal from the final judgment signed by the trial court on
December 5, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, James T. Dreiling and Silveroak Land
Company, L.P., jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 5, 2015.